Exhibit 10.1

MEMORANDUM OF INTENT

THIS MEMORANDUM OF INTENT (this “MOI”) is entered into as of the 12th day of
September, 2007 by and among I-FLOW CORPORATION, a Delaware corporation (the
“Seller”), INFUSYSTEM, INC., a California corporation (the “Company”), HAPC,
INC., a Delaware corporation (the “Buyer”), and ICELAND ACQUISITION SUBSIDIARY,
INC., a Delaware corporation (the “Acquisition Sub”).

1. Background. The parties to this MOI previously entered into that certain
Stock Purchase Agreement, dated as of September 29, 2006, and as thereafter
amended (the “Agreement”). Capitalized terms in this MOI that are not otherwise
defined are intended to have the same meanings given them in the Agreement.

2. Proposed Further Amendment. The parties currently intend to enter into a
further amendment to the Agreement (the “Price Amendment”). The Price Amendment
is contemplated to amend the Agreement as follows:

(a) The Purchase Price shall be reduced to:

(i) One Hundred Million Dollars ($100,000,000) (the “Base Amount”), which will
be adjusted subsequent to the Closing pursuant to the provisions of Section 2.5
of the Agreement relating to a Surplus Amount or Deficit Amount, as relevant;
plus

(ii) the contingent right of the Seller to receive an additional amount of up to
Twelve Million Dollars ($12,000,000) (the “Earn-Out”).

(b) The Base Amount will be payable at the Closing in a combination of cash and
a Promissory Note. The cash amount will equal Eighty-Five Million Dollars
($85,000,000) less the dollar amount (which amount may be zero) actually
returned to the shareholders of the Buyer voting against the Acquisition and
requesting a return of their investment in accordance with the terms of such
investment (the “HAPC Shareholder Return Amount”). The principal amount of the
Promissory Note will equal Fifteen Million Dollars ($15,000,000) plus the HAPC
Shareholder Return Amount.

(c) The Earn-Out will provide that the Buyer will make an additional cash
payment (the “Additional Payment”) to the Seller of up to Twelve Million Dollars
($12,000,000) based on the audited consolidated net revenues of the Buyer for
its fiscal year ended December 31, 2010 (“FY 2010”). Specifically, the amount of
the Additional Payment shall be calculated as follows:

 



--------------------------------------------------------------------------------

Buyer’s FY 2010

Consolidated Net Revenues

  

Additional Payment

Less than the “First Revenue Target” (as defined below)

   $0

Greater than or equal to First Revenue Target but less than “Second Revenue
Target” (as defined below)

   $3 million plus the “Incremental Amount” (as defined below)

Greater than or equal to Second Revenue Target

   $12 million

The “First Revenue Target” shall be equal to the Company’s 2007 actual net
revenues (excluding all revenues related to the Seller’s ON-Q product line) for
the entire calendar year 2007, multiplied by 2.744 (representing a 40% compound
average growth rate).

The “Second Revenue Target” shall be equal to the Company’s 2007 actual net
revenues (excluding all revenues related to the Seller’s ON-Q product line) for
the entire calendar year 2007, multiplied by 3.375 (representing a 50% compound
average growth rate).

The “Incremental Amount” shall equal $9 million multiplied by the ratio of
(a) the Buyer’s actual FY 2010 audited consolidated net revenues minus the First
Revenue Target, divided by (b) the Second Revenue Target minus the First Revenue
Target.

3. Intention of Parties. It is expressly understood that this MOI constitutes an
expression of intention and is not binding upon, nor does it create any legal
obligation of, any of the parties to this MOI or their respective affiliates in
any manner whatsoever. This MOI’s exclusive purpose is to reflect the parties’
current intentions respecting certain matters to be addressed in connection with
their contemplated discussions and negotiations. The matters discussed in this
MOI are further subject to approvals by the Boards of Directors of all parties
and execution and delivery of mutually satisfactory definitive documentation. As
a result, it is the express intention of the parties that the Agreement remains
in full force and effect and shall not in any manner be deemed amended unless
and until the Price Amendment is executed and delivered by all of the parties to
this MOI. The Buyer shall reimburse to the Seller, at the earlier of the Closing
or October 31, 2007, all out-of-pocket expenses incurred by the Seller
associated with the Price Amendment. This MOI may be executed in two or more
counterparts, all of which shall be considered one and the same instrument, and
may be executed by electronic or facsimile signature, and an electronic or
facsimile signature shall constitute an original for all purposes.

 

2



--------------------------------------------------------------------------------

HAPC, INC.       I-FLOW CORPORATION By:  

/s/ John Voris

    By:  

/s/ Donald M. Earhart

  Name: John Voris       Name: Donald M. Earhart   Title: Chief Executive
Officer       Title: Chief Executive Officer and President ICELAND ACQUISITION
SUBSIDIARY, INC.     INFUSYSTEM, INC. By:  

/s/ John Voris

    By:  

/s/ James R. Talevich

  Name: John Voris       Name: James R. Talevich   Title: Chief Executive
Officer       Title: Chief Financial Officer and Secretary

 

3